Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2 and 17 are objected to because of the following informalities:
Claims 2 and 17 recite the parameter T as a vector containing the members
                
                    T
                    =
                    (
                    
                        
                            t
                        
                        
                            1
                        
                    
                     
                    ⋯
                     
                    
                        
                            t
                        
                        
                            n
                        
                    
                     
                    1
                    )
                
            
This representation is confusing.  It appears that the notation used in claim 11 better describes the intent.  Using that notation modifies the equation to:
                
                    T
                    =
                    (
                    
                        
                            t
                        
                        
                            1
                        
                    
                    ,
                     
                    
                        
                            t
                        
                        
                            2
                        
                    
                    ,
                    …
                    ,
                     
                    
                        
                            t
                        
                        
                            n
                        
                    
                    ,
                    1
                    )
                
            
The equation below is objected to for similar reasons,  

    PNG
    media_image1.png
    21
    313
    media_image1.png
    Greyscale

When written in a clearer notation for a vector it would appear as:
                
                    
                        
                            R
                        
                        
                            c
                            o
                            n
                            v
                            e
                            r
                            t
                        
                    
                    =
                    (
                    
                        
                            v
                        
                        
                            1
                        
                    
                    ,
                     
                    
                        
                            v
                        
                        
                            2
                        
                    
                    ,
                    …
                    ,
                     
                    
                        
                            v
                        
                        
                            31
                        
                    
                    )
                
            
Claims 3 and 7-13 are dependent claims of claims 2 and 17 and are also objected to.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-13 and 18-20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2, 3, 7-15 and 17, the claims recite the formula

    PNG
    media_image1.png
    21
    313
    media_image1.png
    Greyscale

It is not known what the terms             
                
                    
                        v
                    
                    
                        i
                    
                
            
         comprise since they are not defined.  Thus the formula and the claims containing the formula are indefinite under 35 USC 112(b).
In particular, claims 4-13 and 18-20 recite using a 45/0 measurement geometry.  Although a common configuration is 45° incident angle and 0° reflection angle, the term 45/0 does not inherently signify this condition.  Thus 45/0 is indefinite without a specific indication that it involves the incident and reflection angles.  Thus claims 4-13 and 18-20 are  rejected under 35 U.S.C. 112(b), as being indefinite.
For the purpose of compact prosecution, a 45/0 measurement geometry is considered as meaning a 45° incident angle and 0° reflection angle.
Claim 6 refers to the term “SCI” without any explicit definition.  Thus it is indefinite under 35 USC 112(b).
Claims 7-13 and 20 are indefinite in that they all claim the function:

    PNG
    media_image2.png
    26
    172
    media_image2.png
    Greyscale

The term pinv is undefined in the instant application.  It appears that pinv could be a software defined function of MATLAB - the Moore-Penrose Pseudoinverse.  However this is not a conventional mathematical function and without any definition of the term in the claim and in the instant specification, it is indefinite under 35 USC 112(b).

AIA  Considerations Regarding Claim Rejections Under 35 USC § 102 & 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al.,  US 6,188,4 (hereinafter Jung).
Claim 1:
Jung teaches a spectrum recovery apparatus configured to measure the color of a sample comprising:
at least one light source configured to illuminate the sample (col 3 lines 54-55);
at least one light sensor configured output a signal in response to light emitted by light source and reflected off the sample being received by at least a portion of the least one light sensor (col 3 lines 58-59, col 4 lines 11-15); and
one or more processors (FIG. 1 item 10) operative to:
receive the signal (col 27 lines 46-48),
calculate an adjusted spectrum vector for the sample derived from the signal and at least one calibration factor (col 42 lines 1-12),
output the adjusted spectrum vector of the sample to at least one output device that is configured to receive data from the one or more processors (col 42 lines 26-31).
Claim 16:
Jung teaches a method to recover the spectrum of a sample, the method comprising:
illuminating, using at least one light source, the sample (col 3 lines 54-55); 
outputting, using at least one light sensor, a signal in response to light that has been emitted by the at least one light source and reflected off of the sample striking a light sensing element of the light sensor (col 3 lines 58-59, col 4 lines 11-15), to a least one processor (FIG. 1 item 10);
calculating, using the at least one processor, an adjusted spectrum for the sample derived from the signal and at least one calibration factor (col 42 lines 1-12),
outputting, using the at least one processor, the adjusted spectrum of the sample to at least one output device that is configured to receive data from the processor (col 42 lines 26-31).  

Regarding the Prior Art
Claims 2 and 17 claim a calculation of a spectrum vector formed by converting n-channels of data into a converted spectrum vector of 31 elements. This is novel in light of the prior art because it allows a smaller number of elements to generate a vector of larger dimensions.  Although not claimed, the specification teaches that the channels can be individual readings from sensors, and that the spectrum vector can be representing wavelengths from 400 nm to 700 nm at 10 nm intervals.  Claims 3 and 7-13 are dependent claims of claims 2 and 17 and as such also contain novel limitations.
Claims 4-13 and 18-20 recite using a 45/0 measurement geometry.  If this is clearly claimed as a 45° incident angle and 0° reflection angle measurement configuration, the current prior art of record, Jung, is not compatible with this configuration since all the geometries have a 0° incident angle configuration.
Cooksey et al., “Establishment and application of the 0/45 reflectance factor scale over the shortwave infrared”, (APPLIED OPTICS / Vol. 54, No. 10 / 1 April 2015) teaches a system using a 0/45 configuration and applies a correction factor for the incident and reflectance radiances (Eon 2 page 3066), 

    PNG
    media_image3.png
    87
    236
    media_image3.png
    Greyscale

However the overall system is incompatible with a 45/0 configuration, and the teaching is silent concerning using a number of channels less than the number of dimensions of the spectrum vector as expressed n claims 2 and 17.
The document “UNDERSTANDING Datacolor GLOSS COMPENSATION”, Online 10 years before 9/2022, teaches that the 0/45 and 45/0 geometries are good configurations to compensate for a difference in sample gloss (page 9).  However the document is silent concerning the details of adjusting a spectrum vector in any manner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGIS J BETSCH whose telephone number is (571)270-7101. The examiner can normally be reached Monday through Friday 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REGIS J BETSCH/Primary Examiner, Art Unit 2857